DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is responsive to the request for continued examination (RCE), amendments and remarks received 13 September 2022. Claims 1 - 13 are currently pending. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 September 2022 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10 - 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the location of the at least first fixture” in line 11. There is insufficient antecedent basis for this limitation in the claim.
Claims 11 and 12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim but would be withdrawn from the rejection if their base claim overcomes the rejection.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 - 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 7, 8, 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. U.S. Publication No. 2017/0142809 A1 in view of Li et al. U.S. Publication No. 2020/0066032 A1 (and Siessegger et al. U.S. Publication No. 2018/0350098 A1 as incorporated by reference by Li et al.).

-	With regards to claim 1, Paolini et al. disclose a method, (Paolini et al., Figs. 5A - 5F, Pg. 1 ¶ 0022, Pg. 10 ¶ 0066 - 0068, Pg. 01 ¶ 0070 - Pg. 11 ¶ 0077, Pg. 17 ¶ 0115 - 0117) comprising: capturing, using an image capture device, an image of an area containing at least a first fixture; (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073) identifying physical location and positioning information associated with the image capture device; (Paolini et al., Pg. 10 ¶ 0070 - 0071) identifying a location in the image of the at least first fixture in the image by performing image processing of the image; (Paolini et al., Figs. 5A - 5F, Pg. 4 ¶ 0036, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074 [“environmental sensing may include an optical system that directs light from different directions onto different sensors in a sensor array, e.g., a camera with a wide angle lens and a pixel array” and “process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images. In particular, an image analysis program may distinguish luminaires in images or video based on the distinctive light emissions of the luminaires or alternatively based distinct shapes or markings of the luminaires. Further, a light player or other device analyzing the images may have information regarding the shape and size, e.g., the length, width, and height of each luminaire or the area of light emission from each luminaire, from the luminaire's specifications and may use such information to provide a distance scale to the images. Accordingly, process block 636 [sic] may employ triangulation or other geometric analysis to determine the coordinates of each luminaire based on the locations of the luminaire in multiple images taken from different viewpoints”]) and converting the location of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074, Pg. 11 ¶ 0077, Pg. 12 ¶ 0079) Paolini et al. fail to disclose expressly identifying and converting pixel coordinates of the at least first fixture. Pertaining to analogous art, Li et al. disclose a method, (Li et al., Abstract, Fig. 4, Pg. 1 ¶ 0005, Pg. 2 ¶ 0016, Pg. 5 ¶ 0035) comprising: capturing, using an image capture device, an image of an area containing at least a first fixture; (Li et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0005, Pg. 2 ¶ 0016 - 0017, Pg. 5 ¶ 0034 - 0036, Pg. 6 ¶ 0039, Pg. 7 ¶ 0044 - Pg. 8 ¶ 0049) identifying pixel coordinates in the image of the at least first fixture in the image by performing image processing of the image; (Li et al., Pg. 5 ¶ 0035 - Pg. 6 ¶ 0037, Pg. 8 ¶ 0048 - 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 5 - 7 & 14 - 16B, Pg. 4 ¶ 0046 - 0047, Pg. 10 ¶ 0092 - Pg. 11 ¶ 0094, Pg. 11 ¶ 0096 - Pg. 12 ¶ 0101, Pg. 19 ¶ 0144 and 0146 - 0148, Pg. 20 ¶ 0150 - 0153 [“one or more image processing applications 138 for determining a position of MCD 102 relative to objects identified in images captured by ICD 108. In one example, luminaires 104 may be identified in captured images and a position of the luminaires on the image, e.g., in terms of camera sensor pixel coordinates, can be found by image processing techniques such as color/intensity thresholding, contour analysis, and center of geometry estimation techniques”]) and converting the pixel coordinates of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Li et al., Fig. 4, Pg. 1 ¶ 0005 - 0006, Pg. 4 ¶ 0031, Pg. 5 ¶ 0035 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - 0046, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 7 & 14 - 16B, Pg. 4 ¶ 0047 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0055, Pg. 11 ¶ 0096 - Pg. 12 ¶ 0101, Pg. 19 ¶ 0144 and 0149, Pg. 20 ¶ 0150 - 0154) Paolini et al. and Li et al. are combinable because they are both directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paolini et al. with the teachings of Li et al. This modification would have been prompted in order to substitute the unspecified positioning system for defining locations within images of Paolini et al. for the pixel coordinate positioning system of Li et al. The pixel coordinate positioning system of Li et al. could be substituted in place of the unspecified positioning system for defining locations within images of Paolini et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination pixel coordinates would be utilized to define the locations of luminaires in the images. Furthermore, this modification would have been prompted by the teachings and suggestions of Paolini et al. that a sensing unit such as a camera with a pixel array is used in the processes that determine the locations of luminaires, that images taken from different viewpoints are analyzed to identify the luminaires in the images and that triangulation or other geometric analyses may be utilized to determine the coordinates of the luminaires based on the locations of the luminaires in the images, see at least page 4 paragraph 0036, page 10 paragraph 0070 - page 11 paragraph 0074 and page 11 paragraph 0076 of Paolini et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the locations of the luminaires in the images would be defined in terms of pixel coordinates so as to precisely represent the locations of the luminaires in the images and facilitate subsequent triangulation techniques or other geometric analyses to determine the coordinates of each luminaire in a reference luminaire coordinate system. Therefore, it would have been obvious to combine Paolini et al. with Li et al. to obtain the invention as specified in claim 1.

-	With regards to claim 4, Paolini et al. in view of Li et al. disclose the method of claim 1, wherein the performing image processing of the image further comprises: determining a reference point and orientation vector of the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 4 ¶ 0035, Pg. 10 ¶ 0066 - 0068, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073, Pg. 111 ¶ 0077, Pg. 12 ¶ 0079) Paolini et al. fail to disclose expressly performing at least a first operation to produce a modified image having pixels of a first value that represent the at least first fixture. Pertaining to analogous art, Li et al. disclose wherein the performing image processing of the image further comprises: performing at least a first operation to produce a modified image having pixels of a first value that represent the at least first fixture; (Li et al., Pg. 5 ¶ 0035 - 0036, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 6A & 6B, Pg. 4 ¶ 0046 - 0047, Pg. 6 ¶ 0062, Pg. 10 ¶ 0092 - Pg. 11 ¶ 0094, Pg. 19 ¶ 0146 [“a light intensity level value that is used to distinguish between pixels associated with lower brightness level light source (e.g., 604) and pixels of a higher brightness level light source (e.g., 608) for purposes of decoding the fiducial pattern. As can be seen, the threshold 620 is located at a light intensity value greater than count 612 but less than count 616. With the threshold 620 determined, the image can be analyzed using threshold 620 to assign pixels corresponding to light sources 604 to a lower light intensity level (e.g., ‘0’) and pixels corresponding to light sources 608 to a higher light intensity level (e.g., ‘1’)”]) and determining a reference point and orientation vector of the at least first fixture. (Li et al., Fig. 4, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0016, Pg. 4 ¶ 0031, Pg. 5 ¶ 0034 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - Pg. 8 ¶ 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Abstract, Figs. 5, 7 & 14, Pg. 3 ¶ 0041, Pg. 4 ¶ 0043, Pg. 5 ¶ 0055, Pg. 8 ¶ 0077 - 0078, Pg. 9 ¶ 0080 - 0091, Pg. 11 ¶ 0093 - Pg. 12 ¶ 0100, Pg. 13 ¶ 0107) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with additional teachings of Li et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Li et al. applied to a comparable device. Producing a modified image having pixels of a first value that represent the at least first fixture, as taught by Li et al., would enhance the combined base device by facilitating quick and easy identification of the luminaires in the images along with their respective locations in the images since the pixels in the images belonging to the luminaires would be assigned a pixel value that makes the luminaires distinctive and easily distinguishable from remaining portions of the images. Furthermore, this modification would have been prompted by the teachings and suggestions of Paolini et al. that an image analysis program may be utilized to analyze the images and distinguish luminaires in the images based on distinctive light emissions, shapes or markings, see at least page 10 paragraph 0071 - page 11 paragraph 0073 of Paolini et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a modified image having pixels of a first value that represent the at least first fixture would be produced so as to make the at least first fixture easily distinguishable from remaining portions of the image and thereby facilitate quick and easy identification of the at least first fixture in the image. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with additional teachings of Li et al. to obtain the invention as specified in claim 4.

-	With regards to claim 7, Paolini et al. in view of Li et al. disclose the method of claim 1, further comprising: storing the physical coordinate information in a map table associated with a lighting installation. (Paolini et al., 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070 - 0071) In addition, analogous art Li et al. disclose storing the physical coordinate information in a map table associated with a lighting installation. (Li et al., Fig. 4, Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - 0046, Pg. 8 ¶ 0048 - 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Pg. 5 ¶ 0055, Pg. 11 ¶ 0093, Pg. 18 ¶ 0139 - 0141, Pg. 19 ¶ 0148) 

-	With regards to claim 8, Paolini et al. in view of Li et al. disclose the method of claim 7, further comprising: storing an identifier of the at least first fixture in the map table. (Paolini et al., 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070 - 0071) In addition, analogous art Li et al. disclose storing an identifier of the at least first fixture in the map table. (Li et al., Fig. 4, Pg. 1 ¶ 0005 - 0006, Pg. 4 ¶ 0031, Pg. 5 ¶ 0036 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - 0046, Pg. 8 ¶ 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Pg. 3 ¶ 0037, Pg. 4 ¶ 0042, Pg. 6 ¶ 0062 - 0063, Pg. 11 ¶ 0093, Pg. 18 ¶ 0139 - 0141, Pg. 19 ¶ 0148) 

-	With regards to claim 10, Paolini et al. disclose a non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform (Paolini et al., Pg. 3 ¶ 0032 - 0033, Pg. 17 ¶ 0115 - 0117) a mapping method (Paolini et al., Figs. 1 - 2B & 5A - 5F, Pg. 4 ¶ 0035 - 0036 and 0039, Pg. 5 ¶ 0041 - 0042, Pg. 10 ¶ 0066 - Pg. 11 ¶ 0077, Pg. 17 ¶ 0115 - 0117) comprising: capturing, using an image capture device, an image of an area containing at least a first fixture; (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073) identifying location and positioning information associated with the image capture device; (Paolini et al., Pg. 10 ¶ 0070 - 0071) identifying a location in the image of the at least first fixture in the image by performing image processing; (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074 [“process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images. In particular, an image analysis program may distinguish luminaires in images or video based on the distinctive light emissions of the luminaires or alternatively based distinct shapes or markings of the luminaires. Further, a light player or other device analyzing the images may have information regarding the shape and size, e.g., the length, width, and height of each luminaire or the area of light emission from each luminaire, from the luminaire's specifications and may use such information to provide a distance scale to the images. Accordingly, process block 636 [sic] may employ triangulation or other geometric analysis to determine the coordinates of each luminaire based on the locations of the luminaire in multiple images taken from different viewpoints”]) and converting the location of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074) Paolini et al. fail to disclose expressly identifying pixel coordinates of the at least first fixture. Pertaining to analogous art, Li et al. disclose a non-transitory, computer-readable medium storing instructions, that, when executed by a processor, cause the processor to perform (Li et al., Fig. 1, Pg. 1 ¶ 0007, Pg. 2 ¶ 0009, Pg. 5 ¶ 0032 - 0034, and incorporating by reference at ¶ 0035 Siessegger et al. Pg. 6 ¶ 0063, Pg. 10 ¶ 0087,Pg. 21 ¶ 0161 - Pg. 22 ¶ 0166) a mapping method (Li et al., Abstract, Fig. 4, Pg. 2 ¶ 0016, Pg. 5 ¶ 0036 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - 0046, Pg. 8 ¶ 0048 - 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Pg. 5 ¶ 0055, Pg. 6 ¶ 0062 - 0063, Pg. 11 ¶ 0093 and 0097, Pg. 13 ¶ 0104, Pg. 18 ¶ 0139 - 0141, Pg. 19 ¶ 0148) comprising: capturing, using an image capture device, an image of an area containing at least a first fixture; (Li et al., Abstract, Figs. 1 - 4, Pg. 1 ¶ 0005, Pg. 2 ¶ 0016 - 0017, Pg. 5 ¶ 0034 - 0036, Pg. 6 ¶ 0039, Pg. 7 ¶ 0044 - Pg. 8 ¶ 0049) identifying pixel coordinates in the image of the at least first fixture in the image by performing image processing; (Li et al., Pg. 5 ¶ 0035 - Pg. 6 ¶ 0037, Pg. 8 ¶ 0048 - 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 5 - 7 & 14 - 16B, Pg. 4 ¶ 0046 - 0047, Pg. 10 ¶ 0092 - Pg. 11 ¶ 0094, Pg. 11 ¶ 0096 - Pg. 12 ¶ 0101, Pg. 19 ¶ 0144 and 0146 - 0148, Pg. 20 ¶ 0150 - 0153 [“one or more image processing applications 138 for determining a position of MCD 102 relative to objects identified in images captured by ICD 108. In one example, luminaires 104 may be identified in captured images and a position of the luminaires on the image, e.g., in terms of camera sensor pixel coordinates, can be found by image processing techniques such as color/intensity thresholding, contour analysis, and center of geometry estimation techniques”]) and converting the location of the at least first fixture in the image into physical coordinate information associated with the at least first fixture. (Li et al., Fig. 4, Pg. 1 ¶ 0005 - 0006, Pg. 4 ¶ 0031, Pg. 5 ¶ 0035 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - 0046, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 7 & 14 - 16B, Pg. 4 ¶ 0047 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0055, Pg. 11 ¶ 0096 - Pg. 12 ¶ 0101, Pg. 19 ¶ 0144 and 0149, Pg. 20 ¶ 0150 - 0154) Paolini et al. and Li et al. are combinable because they are both directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Paolini et al. with the teachings of Li et al. This modification would have been prompted in order to substitute the unspecified positioning system for defining locations within images of Paolini et al. for the pixel coordinate positioning system of Li et al. The pixel coordinate positioning system of Li et al. could be substituted in place of the unspecified positioning system for defining locations within images of Paolini et al. utilizing well-known techniques in the art and would likely yield predictable results, in that in the combination pixel coordinates would be utilized to define the locations of luminaires in the images. Furthermore, this modification would have been prompted by the teachings and suggestions of Paolini et al. that a sensing unit such as a camera with a pixel array is used in the processes that determine the locations of luminaires, that images taken from different viewpoints are analyzed to identify the luminaires in the images and that triangulation or other geometric analyses may be utilized to determine the coordinates of the luminaires based on the locations of the luminaires in the images, see at least page 4 paragraph 0036, page 10 paragraph 0070 - page 11 paragraph 0074 and page 11 paragraph 0076 of Paolini et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the locations of the luminaires in the images would be defined in terms of pixel coordinates so as to precisely represent the locations of the luminaires in the images and facilitate subsequent triangulation techniques or other geometric analyses to determine the coordinates of each luminaire in a reference luminaire coordinate system. Therefore, it would have been obvious to combine Paolini et al. with Li et al. to obtain the invention as specified in claim 10.

-	With regards to claim 12, Paolini et al. in view of Li et al. disclose the non-transitory, computer-readable medium of claim 10, wherein the performing image processing of the image further comprises: determining a reference point and orientation vector of the at least first fixture. (Paolini et al., Figs. 5A - 5F, Pg. 4 ¶ 0035, Pg. 10 ¶ 0066 - 0068, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0073, Pg. 111 ¶ 0077, Pg. 12 ¶ 0079) Paolini et al. fail to disclose expressly performing at least a first operation to produce a modified image having pixels of a first value that represent the at least first fixture. Pertaining to analogous art, Li et al. disclose wherein the performing image processing of the image further comprises: performing at least a first operation to produce a modified image having pixels of a first value that represent the at least first fixture; (Li et al., Pg. 5 ¶ 0035 - 0036, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 6A & 6B, Pg. 4 ¶ 0046 - 0047, Pg. 6 ¶ 0062, Pg. 10 ¶ 0092 - Pg. 11 ¶ 0094, Pg. 19 ¶ 0146 [“a light intensity level value that is used to distinguish between pixels associated with lower brightness level light source (e.g., 604) and pixels of a higher brightness level light source (e.g., 608) for purposes of decoding the fiducial pattern. As can be seen, the threshold 620 is located at a light intensity value greater than count 612 but less than count 616. With the threshold 620 determined, the image can be analyzed using threshold 620 to assign pixels corresponding to light sources 604 to a lower light intensity level (e.g., ‘0’) and pixels corresponding to light sources 608 to a higher light intensity level (e.g., ‘1’)”]) and determining a reference point and orientation vector of the at least first fixture. (Li et al., Fig. 4, Pg. 1 ¶ 0005 - 0006, Pg. 2 ¶ 0016, Pg. 4 ¶ 0031, Pg. 5 ¶ 0034 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - Pg. 8 ¶ 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Abstract, Figs. 5, 7 & 14, Pg. 3 ¶ 0041, Pg. 4 ¶ 0043, Pg. 5 ¶ 0055, Pg. 8 ¶ 0077 - 0078, Pg. 9 ¶ 0080 - 0091, Pg. 11 ¶ 0093 - Pg. 12 ¶ 0100, Pg. 13 ¶ 0107) It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with additional teachings of Li et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Li et al. applied to a comparable device. Producing a modified image having pixels of a first value that represent the at least first fixture, as taught by Li et al., would enhance the combined base device by facilitating quick and easy identification of the luminaires in the images along with their respective locations in the images since the pixels in the images belonging to the luminaires would be assigned a pixel value that makes the luminaires distinctive and easily distinguishable from remaining portions of the images. Furthermore, this modification would have been prompted by the teachings and suggestions of Paolini et al. that an image analysis program may be utilized to analyze the images and distinguish luminaires in the images based on distinctive light emissions, shapes or markings, see at least page 10 paragraph 0071 - page 11 paragraph 0073 of Paolini et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a modified image having pixels of a first value that represent the at least first fixture would be produced so as to make the at least first fixture easily distinguishable from remaining portions of the image and thereby facilitate quick and easy identification of the at least first fixture in the image. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with additional teachings of Li et al. to obtain the invention as specified in claim 12.

-	With regards to claim 13, Paolini et al. in view of Li et al. disclose the method of claim 1, wherein a location of the at least first fixture in the image analyzed by the image processing is in a different coordinate system than a physical coordinate system associated with the physical coordinate information. (Paolini et al., Figs. 2A & 2B, Pg. 4 ¶ 0035 - 0036 and 0039, Pg. 5 ¶ 0041 - 0042, Pg. 10 ¶ 0066 - 0068, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0077, Pg. 12 ¶ 0079) In addition, Li et al. disclose wherein a location of the at least first fixture in the image analyzed by the image processing is in a different coordinate system than a physical coordinate system associated with the physical coordinate information. (Li et al., Fig. 4, Pg. 4 ¶ 0031, Pg. 5 ¶ 0035 - Pg. 6 ¶ 0037, Pg. 7 ¶ 0044 - 0046, Pg. 8 ¶ 0048 - 0049, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 7 & 14 - 16B, Pg. 4 ¶ 0047 - Pg. 5 ¶ 0048, Pg. 5 ¶ 0055, Pg. 11 ¶ 0096 - Pg. 12 ¶ 0101, Pg. 18 ¶ 0139, Pg. 19 ¶ 0144 and 0149, Pg. 20 ¶ 0150 - 0154) 

Claims 2, 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. U.S. Publication No. 2017/0142809 A1 in view of Li et al. U.S. Publication No. 2020/0066032 A1 (and Siessegger et al. U.S. Publication No. 2018/0350098 A1 as incorporated by reference by Li et al.) as applied to claims 1 and 10 above, and further in view of Cho et al. U.S. Publication No. 2020/0265647 A1.

-	With regards to claim 2, Paolini et al. in view of Li et al. disclose the method of claim 1, identifying a physical location of the at least first fixture in relation to an anchor point. (Paolini et al., Pg. 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070, Pg. 11 ¶ 0073) Paolini et al. fail to disclose explicitly wherein the identifying physical location and positioning information associated with the image capture device is performed using an augmented reality application. Pertaining to analogous art, Cho et al. disclose wherein the identifying physical location and positioning information associated with the image capture device is performed using an augmented reality application (Cho et al., Abstract, Figs. 3 - 6, 8 - 10 & 13, Pg. 1 ¶ 0004, Pg. 2 ¶ 0029 - 0032, Pg. 3 ¶ 0034 and 0038, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0057 - 0058 and 0063 - 0064, Pg. 6 ¶ 0070 - 0071, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093, Pg. 9 ¶ 0109 - Pg. 10 ¶ 0110) that identifies a physical location of the at least first fixture in relation to an anchor point. (Cho et al., Pg. 4 ¶ 0043, Pg. 5 ¶ 0063 - 0064, Pg. 8 ¶ 0083 - 0084 and 0095, Pg. 9 ¶ 0097 - 0100 and 0103) Paolini et al. in view of Li et al. and Cho et al. are combinable because they are all directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with the teachings of Cho et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Cho et al. applied to a comparable device. Using an augment reality application to perform identifying physical location and positioning information associated with the image capture device, as taught by Cho et al., would enhance the combined base device by allowing for teachings of the combined base device to be utilized in a larger number of applications, for an increased number of purposes and/or in a wider variety of situations thereby increasing its usefulness and appeal to potential end-users since the teachings of the combined base device would additionally be usable in augmented reality applications. Furthermore, this modification would enhance the combined base device by making it easier to use and more user-friendly when it is utilized for mapping and/or acquiring positions of luminaires in an environment. Moreover, this modification would have been prompted by the teachings and suggestions of Paolini et al. that a user may acquire position and orientation information of luminaires in an environment and construct a map of the luminaires in the environment by walking around the environment and imaging luminaires with a mobile device, see at least page 10 paragraph 0066 - page 11 paragraph 0074 of Paolini et al. Additionally, this modification would have been prompted by the teachings and suggestions of Li et al. that knowing the locations of luminaires in a building is useful in augmented reality applications, see at least page 1 paragraph 0002 of Li et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an augment reality application would be utilized to perform identifying physical location and positioning information associated with the image capture device so as to make the combined base device easier to use and more user-friendly when it is utilized for mapping and/or acquiring positions of luminaires in an environment and to increasing its usefulness and appeal to potential end-users by allowing for it to be utilized in a larger number of applications, for an increased number of purposes and/or in a wider variety of situations. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with Cho et al. to obtain the invention as specified in claim 2.

-	With regards to claim 3, Paolini et al. in view of Li et al. in view of Cho et al. disclose the method of claim 2, wherein the image capture device is a camera of a mobile device. (Paolini et al., Pg. 4 ¶ 0036, Pg. 10 ¶ 0070 - 0071, Pg. 11 ¶ 0074, Pg. 12 ¶ 0080) In addition, Li et al. disclose wherein the image capture device is a camera of a mobile device. (Li et al., Abstract, Figs. 1, 2 & 4, Pg. 2 ¶ 0016 - 0017, Pg. 5 ¶ 0034 - 0036, Pg. 6 ¶ 0039 - 0041, and incorporating by reference at ¶ 0035 Siessegger et al. Figs. 2A & 2B, Pg. 3 ¶ 0041, Pg. 6 ¶ 0057 - 0060, Pg. 10 ¶ 0090 - 0091, Pg. 14 ¶ 0114, Pg. 21 ¶ 0164) Additionally, Cho et al. disclose wherein the image capture device is a camera of a mobile device. (Cho et al., Figs. 2A - 3, Pg. 2 ¶ 0029, Pg. 3 ¶ 0034 and 0038 - 0041, Pg. 4 ¶ 0044 - 0045 and 0049 - 0051, Pg. 6 ¶ 0070 - 0071 and 0073, Pg. 8 ¶ 0093) 

-	With regards to claim 11, Paolini et al. in view of Li et al. disclose the non-transitory, computer-readable medium of claim 10, identifying a location of the at least first fixture in relation to an anchor point. (Paolini et al., Pg. 4 ¶ 0035, Pg. 10 ¶ 0066, 0068 and 0070, Pg. 11 ¶ 0073) Paolini et al. fail to disclose explicitly wherein the identifying location and positioning information associated with the image capture device is performed using an augmented reality application. Pertaining to analogous art, Cho et al. disclose wherein the identifying location and positioning information associated with the image capture device is performed using an augmented reality application (Cho et al., Abstract, Figs. 3 - 6, 8 - 10 & 13, Pg. 1 ¶ 0004, Pg. 2 ¶ 0029 - 0032, Pg. 3 ¶ 0034 and 0038, Pg. 3 ¶ 0042 - Pg. 4 ¶ 0043, Pg. 5 ¶ 0057 - 0058 and 0063 - 0064, Pg. 6 ¶ 0070 - 0071, Pg. 7 ¶ 0082 - Pg. 8 ¶ 0084, Pg. 8 ¶ 0093, Pg. 9 ¶ 0109 - Pg. 10 ¶ 0110) that identifies a location of the at least first fixture in relation to an anchor point. (Cho et al., Pg. 4 ¶ 0043, Pg. 5 ¶ 0063 - 0064, Pg. 8 ¶ 0083 - 0084 and 0095, Pg. 9 ¶ 0097 - 0100 and 0103) Paolini et al. in view of Li et al. and Cho et al. are combinable because they are all directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with the teachings of Cho et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Cho et al. applied to a comparable device. Using an augment reality application to perform identifying physical location and positioning information associated with the image capture device, as taught by Cho et al., would enhance the combined base device by allowing for teachings of the combined base device to be utilized in a larger number of applications, for an increased number of purposes and/or in a wider variety of situations thereby increasing its usefulness and appeal to potential end-users since the teachings of the combined base device would additionally be usable in augmented reality applications. Furthermore, this modification would enhance the combined base device by making it easier to use and more user-friendly when it is utilized for mapping and/or acquiring positions of luminaires in an environment. Moreover, this modification would have been prompted by the teachings and suggestions of Paolini et al. that a user may acquire position and orientation information of luminaires in an environment and construct a map of the luminaires in the environment by walking around the environment and imaging luminaires with a mobile device, see at least page 10 paragraph 0066 - page 11 paragraph 0074 of Paolini et al. Additionally, this modification would have been prompted by the teachings and suggestions of Li et al. that knowing the locations of luminaires in a building is useful in augmented reality applications, see at least page 1 paragraph 0002 of Li et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an augment reality application would be utilized to perform identifying physical location and positioning information associated with the image capture device so as to make the combined base device easier to use and more user-friendly when it is utilized for mapping and/or acquiring positions of luminaires in an environment and to increasing its usefulness and appeal to potential end-users by allowing for it to be utilized in a larger number of applications, for an increased number of purposes and/or in a wider variety of situations. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with Cho et al. to obtain the invention as specified in claim 11.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. U.S. Publication No. 2017/0142809 A1 in view of Li et al. U.S. Publication No. 2020/0066032 A1 (and Siessegger et al. U.S. Publication No. 2018/0350098 A1 as incorporated by reference by Li et al.) as applied to claim 1 above, and further in view of Parkkinen et al. U.S. Publication No. 2019/0347469 A1.

-	With regards to claim 5, Paolini et al. in view of Li et al. disclose the method of claim 1. Paolini et al. fail to disclose explicitly prior to performing image processing of the image, normalizing an exposure of the image. Pertaining to analogous art, Parkkinen et al. disclose prior to performing image processing of the image, normalizing an exposure of the image. (Parkkinen et al., Pg. 2 ¶ 0021 - 0023 and 0025 - 0030, Pg. 3 ¶ 0032 - 0033) Paolini et al. in view of Li et al. and Parkkinen et al. are combinable because they are all directed towards image processing systems that can automatically recognize objects in captured images. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with the teachings of Parkkinen et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Parkkinen et al. applied to a similar device. Normalizing an exposure of the image prior to performing image processing of the image, as taught by Parkkinen et al., would enhance the combined base device by minimizing variations of brightness intensity in the image in order to obtain a corrected image exhibiting the best quality possible so as to improve the ability of the combined base device to accurately and reliably identify pixel coordinates in the image belonging to the at least first fixture. Furthermore, this modification would have been prompted by the teachings and suggestions of Li et al. that one or more attributes of the sensor, such as shutter speed or exposure time, can be adjusted to minimize adverse effects on the received image due to movement, see at least page 5 paragraphs 0035 of Li et al. and incorporating by reference at paragraph 0035 Siessegger et al. page 10 paragraph 0091 of Siessegger et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that an exposure of the image would be normalized prior to performing image processing of the image in order to obtain a corrected image exhibiting the best quality possible so as to improve the ability of the combined base device to accurately and reliably identify pixel coordinates in the image belonging to the at least first fixture. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with Parkkinen et al. to obtain the invention as specified in claim 5. 

Claims 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Paolini et al. U.S. Publication No. 2017/0142809 A1 in view of Li et al. U.S. Publication No. 2020/0066032 A1 (and Siessegger et al. U.S. Publication No. 2018/0350098 A1 as incorporated by reference by Li et al.) as applied to claim 1 above, and further in view of Breuer et al. U.S. Publication No. 2015/0098709 A1.

-	With regards to claim 6, Paolini et al. in view of Li et al. disclose the method of claim 1, wherein the capturing and performing image processing are performed at different times. (Paolini et al., Fig. 5C, Pg. 10 ¶ 0070 - Pg. 11 ¶ 0074 [“Execution of process block 534 then captures images of the environment from multiple view points” and “process 536 analyzes the images, identifies the luminaires in the images, and determines coordinates of the luminaires based on the locations of the luminaires in the images and information regarding the respective view points of images.” The Examiner asserts that Paolini et al. disclose that multiple images are first captured before image processing is performed on the multiple captured images, i.e. the capturing and performing image processing are performed at different times.]) Paolini et al. fail to disclose explicitly the method further comprising: adjusting the physical coordinate information to account for movement of the image capture device during processing. Pertaining to analogous art, Breuer et al. disclose wherein the capturing and performing image processing are performed at different times, (Breuer et al., Figs. 10A - 11B, Pg. 3 ¶ 0046 - 0049, Pg. 9 ¶ 0085 - 0086, Pg. 23 ¶ 0172 - 0176, Pg. 24 ¶ 0179 - 0182, Pg. 26 ¶ 0195 - Pg. 27 ¶ 0196, Pg. 28 ¶ 0200 - 0201) the method further comprising: adjusting the physical coordinate information to account for movement of the image capture device during processing. (Breuer et al., 10B - 11B, Pg. 3 ¶ 0045 - 0046 and 0048 - 0049, Pg. 22 ¶ 0171, Pg. 23 ¶ 0173 - 0175, Pg. 24 ¶ 0177 - Pg. 25 ¶ 0183) Paolini et al. in view of Li et al. and Breuer et al. are combinable because they are all directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with the teachings of Breuer et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Breuer et al. applied to a comparable device. Adjusting the physical coordinate information to account for movement of the image capture device during processing, as taught by Breuer et al., would enhance the combined base device by enhancing its ability to accurately estimate the physical locations of luminaires in an area during situations when a GPS signal is lost and/or cannot be detected since the physical locations would be able to be reliably approximated by correcting the physical coordinate information based on a direction and distance that the image capture device moved relative to a last known reference position. Furthermore, this modification would have been prompted by the teachings and suggestions of Paolini et al. that a user could be moving around the environment while taking video of the lights, see at least page 10 paragraphs 0070 - 0071, page 11 paragraph 0074 and page 12 paragraph 0080 of Paolini et al. Moreover, this modification would have been prompted by the teachings and suggestions of Li et al. that images can be captured and processed as the image capture device moves about the environment and that one or more attributes of the sensor can be adjusted to minimize adverse effects on the received image due to movement, see at least page 2 paragraphs 0016 - 0017, page 5 paragraph 0036, page 6 paragraphs 0039 - 0041 and page 7 paragraph 0046 - page 8 paragraph 0049 of Li et al. and incorporating by reference at paragraph 0035 Siessegger et al. page 10 paragraph 0091 of Siessegger et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that the physical coordinate information would be adjusted to account for movement of the image capture device so as to enhance the ability of the combined base device to accurately estimate the physical locations of lighting devices during situations when a GPS signal is lost and/or cannot be detected since the physical locations would be able to be approximated by correcting the physical coordinate information based on a direction and distance that the image capture device moved relative to a last known reference position. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with Breuer et al. to obtain the invention as specified in claim 6.

-	With regards to claim 9, Paolini et al. in view of Li et al. disclose the method of claim 1. Paolini et al. fail to disclose explicitly generating a display on a display device prompting a user of the image capture device to perform a further image capture operation. Pertaining to analogous art, Breuer et al. disclose generating a display on a display device prompting a user of the image capture device to perform a further image capture operation. (Breuer et al., Figs. 4, 9D & 10A, Pg. 3 ¶ 0047, Pg. 19 ¶ 0152, Pg. 21 ¶ 0162 - Pg. 22 ¶ 0165) Paolini et al. in view of Li et al. and Breuer et al. are combinable because they are all directed towards processing images captured by a mobile device to determine locations of light fixtures in a physical area. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Paolini et al. in view of Li et al. with the teachings of Breuer et al. This modification would have been prompted in order to enhance the combined base device of Paolini et al. in view of Li et al. with the well-known and applicable technique Breuer et al. applied to a comparable device. Generating a display prompting a user of the image capture device to perform a further image capture operation, as taught by Breuer et al., would enhance the combined base device by facilitating easy and intuitive reception of image capture instructions by end users via the generation of a display providing users with visual feedback instructing and guiding them to perform further image capture operations. Furthermore, this modification would enhance the combined base device by helping users quickly understand changes required to obtain the additional images requested since a guide would be displayed prompted them on how the image capture device needs to be reoriented and/or repositioned to capture the additional images. Moreover, this modification would have been prompted by the teachings and suggestions of Paolini et al. that a user could instructed to measure a position and orientation of a luminaire, see at least page 10 paragraphs 0070 - 0071 and page 11 paragraph 0074 of Paolini et al. This combination could be completed according to well-known techniques in the art and would likely yield predictable results, in that a display prompting a user of the image capture device to perform a further image capture operation would be generated so as to easily and intuitively convey instructions to the user prompting them on how the image capture device needs to be reoriented and/or repositioned to capture any additional images requested. Therefore, it would have been obvious to combine Paolini et al. in view of Li et al. with Breuer et al. to obtain the invention as specified in claim 9. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.	Böckle et al. U.S. Publication No. 2017/0160371 A1; which is directed towards a mobile luminaire locating device for automatically determining positions of luminaires of a lighting systems based on captured images and triangulation techniques.
b.	Li et al. U.S. Publication No. 2018/0348338 A1; which is directed towards an indoor positioning system that determines the position of a computing device based on a captured image of a subset of luminaires.
c.	Matsunobu et al. U.S. Publication No. 2022/0138971 A1; which is directed towards a three-dimensional displacement measuring method, wherein a three-dimensional model of a subject is reconstructed in a world coordinate system by performing triangulation on points of the subject depicted in a plurality of images captured from different viewpoints wherein the points are represented in an image plane coordinate system.
d.	White et al. U.S. Publication No. 2019/0101377 A1; which is directed towards a system for light fixture commissioning, wherein a depth sensor including an infrared projector and infrared camera are utilized to determine light fixture location coordinates of light fixtures in a space. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571)270-3017. The examiner can normally be reached 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC RUSH/Primary Examiner, Art Unit 2667